DETAILED ACTION

This action is in response to the response filed on 5/16/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s traversal with respect to Species 1 and 2 have been fully considered and are persuasive.  The species requirement has been withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:   	Regarding claim 1, it appears that lines 12-19 were written in error. MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”.  Furthermore, it appears that lines 12-15 and 16-19 are duplicates of the preamble in lines 1-4. For the purposes of examination, claim 1, will be interpreted as not including lines 12-19. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1 lines 6-7, it’s not clear as to how the first switching interval is “non-overlapping”, based on the limitations “…a first non-overlapping switching interval when the first switch is in a high-impedance state and the second switch is in a high-impedance state”, because the first and second switches are both in a high-impedance state 	 Dependent claims 2-6 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 7 lines 5-7, it’s not clear as to how the first switching interval is “non-overlapping”, based on the limitations “…a first non-overlapping switching interval when the first switch is in a high-impedance state and the second switch is in a high-impedance state”, because the first and second switches are both in a high-impedance state 	 Dependent claims 8-13 inherits the deficiencies of independent claim 7 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 12, it’s not clear as to what is meant by the limitation “changing the operating mode of the switching current”. For the purposes of examination, the limitation will be interpreted as “changing the operating mode of the switching circuit”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 14, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (US Patent 8299770). 	Regarding claim 7, as best understood, Qiu et al. discloses (see fig. 1C) a method for operating a switching circuit (170), the switching circuit having a first switch (Q1) coupled to a first supply rail (connection to Vin), a second switch (Q2) coupled to a second supply rail (connection to ground), a switch node (node between Q1 and Q2) coupling the first switch in series with the second switch (series connection of Q1 and Q2), and an inductor (L) coupled between the switch node and an output node (connection of L to node and Vo), the method comprising: detecting a body diode conduction event of the first switch or the second switch during a first non-overlapping switching interval when the first switch and the second switch are in a high-RESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 17/003,383Dkt: 5867.115US2Filing Date: August 26, 2020impedance state (See column 5 lines 6-19, which states that during the dead time of Q1 and Q2, the body conduction of diodes D1 and D2 are detected), wherein the body diode conduction event indicates a relationship between a voltage at the switch node and voltages at the supply rails (See column 5 lines 6-19, which states that 140 compares the phase node to ground); and in response to the body diode conduction event, changing an operating mode of the switching circuit (changing from operating mode with current reference voltage, to an operating mode with a new reference voltage). 	Regarding claim 14, Qiu et al. discloses (see fig. 1D) a switched-mode power system comprising: a first power switch (Q2) coupled between a first supply rail (ground) and a switch node (phase node); a second power switch (Q1) coupled between a second supply rail (Vin) and the switch node (phase node); an inductor (L) coupled between the switch node (phase node) and an output node (Vo); a first body diode conduction sensor (125) configured to sense a first body diode conduction event in the first power switch (operation of 125); and a control circuit (150) configured to change an operating mode of the system based on information from the first body diode conduction sensor about the first body diode conduction event (operation of 150 changing an operating mode comprising a current threshold voltage to an operating mode with a new threshold voltage). 	Regarding claim 19, Qiu et al. disclose (see fig. 1D) that the first body diode conduction sensor (125) is configured to sense the first body diode conduction event in the first power switch (Q2) during a first switching interval when the first power switch and the second power switch (Q1) are in a high-impedance state (See column 5 lines 6-19, which states that during the dead time of Q1 and Q2, the body conduction of diodes D1 and D2 are detected). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US Patent 8299770) in view of Labbe (US Patent 7151406). 	Regarding claim 1, as best understood, Qiu et al. discloses (see fig. 1C) a method for operating a switching circuit (170), the switching circuit having a first switch (Q1) coupled to a first supply rail (Vin), a second switch (Q2) coupled to a second supply rail (ground), a switch node coupling the first switch in series with the second switch (node between Q1 and Q2), and an inductor (L) coupled between the switch node and an output node (connection between node and Vo), the method comprising: in a first operating mode of the switching circuit, detecting a first body diode conduction event of the first switch during a first non-overlapping switching interval when the first switch is in a high-impedance state and the second switch is in a high-impedance state (See column 5 lines 6-19, which states that during the dead time of Q1 and Q2, the body conduction of diodes D1 and D2 are detected), wherein the first body diode conduction event indicates a direction of current flow in the inductor (See column 5 lines 6-19, which states that the current is either positive or negative).   	Qiu et al. does not disclose that in response to the first body diode conduction event indicating a direction of current flow in the inductor that is inconsistent with the first operating mode, changing to a second operating mode of the switching circuit. 	Labbe discloses (see fig. 1 ) that in response to a first body diode conduction event indicating a direction of current flow (operation of 104 detecting a residual current flowing through the body diode, see Column 5 lines 1-19) in an inductor (L) that is inconsistent with a first operating mode, changing to a second operating mode of a switching circuit (based on the output of 104, gate driver 102 changes the operation of M1 and M2 from a current operating mode to a new operating mode). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Qiu et al. to include the method of Labbe because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 11, as best understood, Qiu et al. does not disclose that the body diode conduction event indicates a direction of a current flow in the inductor. 	Labbe discloses (see fig. 1) that a body diode conduction event indicates a direction of a current flow in an inductor (operation of 104 detecting a residual current flowing through the body diode from inductor L, see Column 5 lines 1-19). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Qiu et al. to include the method of Labbe because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 15, Qiu et al. discloses (see fig. 1D and 2) that a control circuit (150) is configured to change an operating mode of the system based on information from the first body diode conduction sensor about the first body diode conduction event (operation of 150 changing an operating mode comprising a current threshold voltage to an operating mode with a new threshold voltage). 	Qiu et al. does not disclose a current monitor circuit configured to provide information about a direction of current flow in the inductor (operation of 104); and a control circuit that is configured to change the operating mode of the system based on the information about the direction of current flow in the inductor. 	Labbe discloses (see fig. 1) a current monitor circuit (104) configured to provide information about a direction of current flow in an inductor; and a control circuit (102) that is configured to change the operating mode of the system based on the information about the direction of current flow in the inductor ((based on the output of 104, gate driver 102 changes the operation of M1 and M2 from a current operating mode to a new operating mode). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Qiu et al. to include the features of Labbe because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 18, Qiu et al. discloses (see fig. 1D and 2) that a control circuit (150) is configured to change an operating mode of the system based on information from the first body diode conduction sensor about the first body diode conduction event (operation of 150 changing an operating mode comprising a current threshold voltage to an operating mode with a new threshold voltage). 	Qiu et al. does not disclose a current monitor circuit configured to provide information about a magnitude of current flow in the inductor (operation of 104); and a control circuit that is configured to change the operating mode of the system based on the information about the magnitude of current flow in the inductor. 	Labbe discloses (see fig. 1) a current monitor circuit (104) configured to provide information about a magnitude of current flow in an inductor (see column 4 lines 50-67); and a control circuit (102) that is configured to change the operating mode of the system based on the information about the magnitude of current flow in the inductor ((based on the output of 104, gate driver 102 changes the operation of M1 and M2 from a current operating mode to a new operating mode). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Qiu et al. to include the features of Labbe because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US Patent 8299770) in view of Labbe (US Patent 7151406) and Moon et al. (US 2018/0123450). 	Regarding claim 4, as best understood, Qiu et al. does not disclose changing the operating mode of the switching current includes switching the operating mode when current flow through the inductor is at a minimum current flow level. 	Moon et al. discloses (see fig. 1-2 and 12) that changing an operating mode of a switching current (changing operational mode to control the inductor current) includes switching an operating mode when current flow through an inductor (L) is at a minimum current flow level (changing modes when the current is below Vref2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Qiu et al. to include the features of Moon et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.  	
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US Patent 8299770) in view of Moon et al. (US 2018/0123450). 	Regarding claim 12, as best understood, Qiu et al. does not disclose changing the operating mode of the switching current includes switching the operating mode when current flow through the inductor is at a minimum current flow level. 	Moon et al. discloses (see fig. 1-2 and 12) that changing an operating mode of a switching current (changing operational mode to control the inductor current) includes switching an operating mode when current flow through an inductor (L) is at a minimum current flow level (changing modes when the current is below Vref2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Qiu et al. to include the features of Moon et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.  	Regarding claim 13, as best understood, Qiu et al. does not disclose detecting an overcurrent conditionRESPONSE TO RESTRICTION REQUIREMENTPage 5Application Number: 17/003,383Dkt: 5867.115US2Filing Date: August 26, 2020 using a current comparator at the inductor, wherein changing the operating mode includes in response to the overcurrent condition. 	Moon et al. discloses (see fig. 1-2 and 12) detecting an overcurrent conditionRESPONSE TO RESTRICTION REQUIREMENTPage 5Application Number: 17/003,383Dkt: 5867.115US2Filing Date: August 26, 2020 using a current comparator at an inductor (operation of 310 detecting when the inductor is above the first reference voltage), wherein changing an operating mode includes in response to the overcurrent condition (operation change based on the inductor current being above the first reference voltage). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Qiu et al. to include the features of Moon et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US Patent 8299770) in view of Mao et al. (US Patent 6037755). 	Regarding claim 20, Qiu et al. does not disclose the control circuit comprises switching logic for buck and boost operating modes of the system, and switching logic for transitioning between the buck and boost operating modes. 	Mao discloses (see fig. 4-5) a control circuit (420) comprises switching logic for buck and boost operating modes of a system (switching logic of 440. See column 6 lines 34-47), and switching logic for transitioning between the buck and boost operating modes (switching logic of 440. See column 6 lines 34-47). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Qiu et al. to include the features of Mao et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3, 5-6, and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Loikkanen et al. (US Patent 8350543) discloses a control circuitry in a dc/dc converter for zero inductor current detection. 	Oishi et al. (US Patent 11201460) discloses a power source switch control device with body diode conduction detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838